Citation Nr: 1644345	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a non-posttraumatic stress disorder (PTSD) psychiatric disorder.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 2000 to March 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with another opportunity to present testimony before a Veterans Law Judge (VLJ) via live videoconference.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  In a July 2013 VA Form 9, the Veteran requested a Board hearing by live videoconference.  In September 2016, the Veteran was sent a notification letter informing the Veteran that she was scheduled to present testimony before a VLJ on October 21, 2016, via live videoconference.  The notification letter lists an address on [redacted].  The Veteran failed to appear for the hearing.

The records contain evidence that the Veteran did not receive notification of her hearing.  An August 2015 VA treatment record documents a VA social worker attempting to contact the Veteran.  The VA employee established telephone contact with a woman who identified herself as the Veteran's mother.  The Veteran's mother did not know the Veteran's present address and stated that the Veteran did not have a phone number currently.  The Veteran's mother indicated she would let the Veteran know the VA employee had called.  Next, in an October 2015 VA note, the Veteran reported she had received notice of an eviction from her home set for November 2015.  A VA social worker at that time referred the Veteran to a housing crisis hotline and recommended that the Veteran follow up with already established resources.  Next, in a January 2016 Mental Health Note, the Veteran reported that she was looking for a new house.  

This documented history indicates the Veteran no longer is most likely no longer living at the address on [redacted], which would support a finding that the Veteran did not receive the September 2016 notification letter for her October 2016 hearing.  Although there is no returned mail in the file, there is also no other communication from the Veteran.  Furthermore, May 2016 VA treatment records notes an address on [redacted] and the Veteran's current phone number, as a medical practitioner was in contact with her.  As there is evidence the Veteran did not receive the notice of her October 2016 videoconference hearing, a remand is necessary in order to afford her another opportunity to present testimony at a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's current address and update all systems with that address, to include VACOLS and VBMS.  Attempt to contact the Veteran's mother to determine the correct address and send notice to the [redacted] address.  All efforts to contact the Veteran must be documented for the record.  

2.  Schedule the Veteran for a videoconference hearing before the Board at the next available opportunity. Notice of the hearing must be mailed to the Veteran, and documentation of this notice must be associated with the record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




